United States Court of Appeals
                                                            Fifth Circuit
                                                         F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                                           July 2, 2007
                   FOR THE FIFTH CIRCUIT
                                                     Charles R. Fulbruge III
                                                             Clerk

                        No. 05-40668
                     Conference Calendar



                 UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

                            versus

               JOSE ALFREDO ALDANA-SANABRIA,

                                  Defendant-Appellant.

                    --------------------
        Appeal from the United States District Court
             for the Southern District of Texas
                    USDC No. 1:04-CR-846
                    --------------------

                       ON REMAND FROM
           THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

    Mr. Aldana-Sanabria pleaded guilty to the charge of

attempted illegal re-entry in violation of 8 U.S.C. §



    *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                                                     1
1326 and was sentenced to 15 months of imprisonment,

followed     by    three     years       of    supervised        relief.        We

previously      affirmed      his    sentence.          United      States      v.

Aldana-Sanabria, 169 Fed. Appx. 197 (5th Cir. 2006). The

Supreme Court has vacated and remanded the case for

reconsideration in light of Lopez v. Gonzalez, 127 S.Ct.

625 (2006).       Gutierrez-Tovar et al. v. United States, 127

S.Ct. 828 (2006). Following the Supreme Court's remand,

we requested and received supplemental letter briefs from

both parties regarding the impact of Lopez.

    Mr.    Aldana      has     since          completed       his        term   of

imprisonment and has been deported. His                    appeal is moot,

according to binding circuit precedent. United States v.

Rosenbaum-Alanis,       483    F.3d      381,     383    (5th       Cir.    2007)

(“Because the defendant has been deported . . . and is

legally    unable,     without       permission          of   the        Attorney

General, to reenter the United States to be present for

a resentencing proceeding as required by Rule 43, there

is no relief we are able to grant him and his appeal is

moot.”).   We     therefore     DISMISS         the   appeal        as    to    the

judgment     of    sentence.        We    AFFIRM        the     judgment        of

                                                                                  2
conviction; Mr. Aldana’s arguments in that regard remain

foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998).




                                                       3